DETAILED ACTION

Allowable Subject Matter
Independent Claim 17 is allowed. Claim 18-20 depend on claim 17.
Claim 2, 3, 4, 6, 11, 12, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7-9 and 16 depend on the objected claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke UG PG-Pub 2019/0014429 in view of Matheja US PG-Pub 2016/0050488.

Regarding claim 1 and 10, Luke teaches collecting through a microphone of the first wireless earphone audio data ([0043]: gathering audio data on each microphone on wireless earphones); detecting whether the audio data has a different audio segment; and determining that the microphone of the first wireless earphone is blocked in response to detecting that the audio data has different audio segment ([0044] & [0079]: extracting features from the audio data which are calculated through parsing that audio data into frame/segments and then performing auto-correlation or cross-correlation or signal th mic disagree in that specific frame/segment, then the 4th mic will be classify as blocked).
Luke failed to explicitly teach voice data and missing voice segment.
However, Matheja teaches voice data (Abstract: comparing speech/voice signal of microphones to determine if one of them is blocked).
Luke and Matheja are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using specifically voice/speech information is an alternate equivalent data that can be used to do comparison. 
In addition, while Luke and Matheja does not explicitly teach missing voice segment, Luke is mentioning the use of speech full band power which can be used in cross-correlation, which means that if 3 out of 4 microphone are correlated in speech while the 4th is not, then it can be assume that it is “missing voice segment”. 

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luke UG PG-Pub 2019/0014429 in combination with Matheja US PG-Pub 2016/0050488 in view of Song US PG-Pub 2019/0387304.

	Regarding claim 5 and 14, the combination teaches wherein collecting through the microphone of the first wireless earphone the voice data comprises: collecting through the microphone of the first wireless earphone the voice data (Luke, Fig. 1A & [0079]: using microphones to collection speech).

	However, Song teaches collecting through the microphone voice data in response to detecting a first sound-pickup request and earphone being worn ([0054]: determining the wearing status of the earphone and if it is being wear by the user then enable/request to collection of external sound using mic).
	The combination and Song are analogous art because they are both in the same field of endeavor, namely microphone devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because waiting to make sure the earphones are worn by the user before gathering sound helps to consume less power.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654